DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 9, & 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 9 & 10, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 & 11-14 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Kashanin et al (EP 3465524 or WO 2017202932).
Regarding Independent Claim 1, Kashanin teaches:
A microfluidic chip for detecting particles (Page 24 paragraph 1 lines 9-35. See Fig. 4 Element 14.) , comprising an inlet unit (See Examiner amended Fig. 4 Elements 4, 5, 5’, & 14 shown below.), a main channel (4) (See Examiner 

    PNG
    media_image1.png
    820
    650
    media_image1.png
    Greyscale

Regarding Claim 11, Kashanin teaches:
An impedance detection device for detecting particles (Page 24 paragraph 1 lines 9-35. See Fig. 4 Element 14.), comprising the microfluidic chip (See Examiner amended Fig. 4 Elements 4, 5, 5’, & 14 shown above.) according to claim 1.
Regarding Claim 12,
Kashanin teaches an impedance signal receiver connected to the impedance detection unit (See Examiner amended Fig. 4 Elements 15 & 15’ shown below.), and preferably comprising a sample injector connected to the inlet unit and/or the impedance signal analyzer connected to impedance receiver (See Examiner amended Fig. 4 Elements 15 & 15’ shown below.).
Regarding Claim 13, Kashanin teaches all elements of claim 1, upon which this claim depends.
Kashanin teaches using the microfluidic chip according to claim 1 (See Fig. 2-6 wherein the device is used.).
Regarding Claim 14, Kashanin teaches all elements of claim 13, upon which this claim depends.
Kashanin teaches a) injecting the test sample and sheath fluid into the inlet unit respectively through the sample channel (1) and the sheath fluid channel (2), respectively, for example, the sample is derived from whole blood, plasma, urine, tissue fluid, cerebrospinal fluid, cell culture fluid or cell mixture; specifically, the sheath fluid is a sucrose PBS solution, and preferably, the sheath fluid comprises 280mM sucrose, 137mM NaCl, 2.7mM KCl, 4.3mM Na2HPO4 and 1.47mM KH2PO4, having a pH of 7.4; preferably, sheath fluid has a conductivity of 30~500mS/m, and more preferably, the conductivity of the sheath fluid is 150mS/m; b) Detecting the impedance signal of the flowing-through particles with impedance detection unit; and c) analyzing the impedance signal obtained in step b) to distinguish the target particles from non-target particles, wherein the target particles are tumor cells, more preferably circulating tumor cells.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kashanin et al (EP 3465524 or WO 2017202932).
Regarding Claim 15, Kashanin teaches all elements of claim 14, upon which this claim depends.
Kashanin may not explicitly teach the flow rate ratio of sample flow to the sheath fluid flow is 1 : 1-1 : 10, such as 1 : 1, 1 : 2, 1 : 3, 1 : 4, 1 : 5, 1 : 6, 1 : 7, 1 : 8, 1 : 9 or 1 : 10.
But, it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the flow rate ratio of sample flow to the sheath fluid flow is 1 : 1-1 : 10, such as 1 : 1, 1 : 2, 1 : 3, 1 : 4, 1 : 5, 1 : 6, 1 : 7, 1 : 8, 1 : 9 or 1 : 10 because this is routine optimization of a flow channel to obtain a more precise flow through the observation area of the flow chamber.
Regarding Claim 16, Kashanin teaches all elements of claim 15, upon which this claim depends.
Kashanin may not explicitly teach in in step c), the analysis comprises calculating the ratio of resistance (R) to capacitive reactance (Xc) of the particles, i.e. R/Xc, based on the impedance signals obtained in step b), so as to distinguish target particles from non- target particles.
But, it would have been obvious to one of ordinary skill in the art before the effective time of filing to have in in step c), the analysis comprises calculating the ratio of resistance (R) to capacitive reactance (Xc) of the particles, i.e. R/Xc, based on the impedance signals obtained in step b), so as to distinguish target particles from non- target particles because these terms are both measured in ohms and they allow one to define a relationship to the impedance as follows                                 
                                    θ
                                    =
                                    
                                        
                                            
                                                
                                                    cotan
                                                
                                                
                                                    -
                                                    1
                                                
                                            
                                        
                                        ⁡
                                        
                                            
                                                
                                                    R
                                                
                                                
                                                    X
                                                    c
                                                
                                            
                                        
                                    
                                
                             . This would provide important information regarding the impedance of the object under observation.

Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kashanin et al (EP 3465524 or WO 2017202932) in view of Scott et al (Scott, R., P. Sethu, and C. K. Harnett. "Three-dimensional hydrodynamic focusing in a microfluidic Coulter counter." Review of Scientific Instruments 79.4 (2008): 046104. Provided by Applicant.).
Regarding Claim 2, Kashanin teaches all elements of claim 1, upon which this claim depends.
Kashanin teaches the inlet unit comprises one or more sample channels (1) (See Examiner amended Fig. 4 Elements 14, 17, & 18 shown below.), and one or more sheath fluid channels (2) (See Examiner amended Fig. 4 Elements 14, 17, & 18 shown below.), such as 1, 2 or 3 sample channels and 1, 2, 3, 4, 5 or 6 sheath fluid channels (See Examiner amended Fig. 4 Elements 14, 17, & 18 shown below.), and for more example, one sample channel and two sheath fluid channels, and the one or more sample channels (1) and one or more sheath fluid channels (2) converge at one end to form a convergence chamber (3) (See Examiner amended Fig. 4 Elements 14, 17, & 18 shown below.), and the convergence chamber (3) is connected to the main channel (4), so that a sample flow and a sheath fluid flow meet and then flow into the main channel (4) (See Examiner amended Fig. 4 Elements 14, 17, & 18 shown below.); and the impedance detection unit comprises an impedance measurement electrode (5) (See Examiner amended Fig. 4 Elements 15 & 15’ shown below.), which is disposed at the top or the bottom of the main channel (4) (See Examiner amended Fig. 4 Elements 15 & 15’ shown below.), capable of generating an impedance detecting signal in response 
Although Kashanin does not explicitly teach multiple channels, a limitation not required in the wording of the claim text, it would have been obvious to one of ordinary skill in the art before the effective time of filing to have multiple channels, chambers, and other structures because this setup would be a routine setup for those skilled in the art based on multiple sample injection detection requirements. See Fig. 1 of the Scott reference wherein a 3D fluid-focusing microfluidic chip, specifically disclosing that the electrodes described in Fig. 1 are located in the lower part of the main channel. It would have been obvious to one of ordinary skill in the art before the effective time of filing to have the detection electrode is provided on the upper part of the main channel because this is a routine adjustment for a person skilled in the art that. It will thus be apparent to a person skilled in the art to apply the teachings of Kashanin to the teachings of Scott  and the common general knowledge in the art, in order to obtain the claimed solution.

    PNG
    media_image2.png
    263
    325
    media_image2.png
    Greyscale

Regarding Claim 3,
Kashanin does not explicitly teach at the interface between the convergence chamber (3) and the main channel (4), the convergence chamber (3) has a height greater than that of the main channel (4), so that when the sheath fluid flows into the main channel (4) from the sheath fluid channel (2) and through the convergence chamber (3), a flow perpendicular to the direction of the surface of the chip is produced.
Scott explicitly teaches that at the interface between the convergence chamber (3) and the main channel (4), the convergence chamber (3) has a height greater than that of the main channel (4) (See Fig. 3 below wherein the convergence3 chamber has a height greater than that of the main channel.), so that when the sheath fluid flows into the main channel (4) from the sheath fluid channel (2) and through the convergence chamber (3) (See Fig. 3 below wherein the convergence3 chamber has a height greater than that of the main channel.), a flow perpendicular to the direction of the surface of the chip is produced (See Fig. 3 below wherein the convergence3 chamber has a height greater than that of the main channel.).

    PNG
    media_image3.png
    301
    347
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Scott to the teachings of Kashanin such that one would have at the interface between the convergence chamber (3) and the main channel (4), the convergence chamber (3) has a height greater than that of the main channel (4), so that when the sheath fluid flows into the main channel (4) from the sheath fluid channel (2) and through the convergence chamber (3), a flow perpendicular to the direction of the surface of the chip is produced because this allows one to better control the flow of liquids through the observation chamber.
Regarding Claim 4, Kashanin teaches all elements of claim 3, upon which this claim depends.
Kashanin may not explicitly teach the top of the convergence chamber (3) is higher than that of the main channel (4), so that when the sheath fluid flows into the main channel (4) from the sheath fluid channel (2) and through the convergence chamber (3), a downward flow is produced.
Scott explicitly teaches the top of the convergence chamber (3) is higher than that of the main channel (4) (See Fig. 3 below wherein the convergence3 chamber has a height greater than that of the main channel.), so that when the sheath fluid flows into the main channel (4) from the sheath fluid channel (2) and through the convergence chamber (3), a downward flow is produced (See Fig. 3 below wherein the convergence3 chamber has a height greater than that of the main channel.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Scott to the teachings of Kashanin such that one would have the top of the convergence chamber (3) is higher than that of the main 
Regarding Claim 5, Kashanin teaches all elements of claim 3, upon which this claim depends.
Kashanin may not explicitly teach the bottom of the convergence chamber (3) is lower than that of the main channel (4), so that when the sheath fluid flows into the main channel (4) from the sheath fluid channel and through the convergence chamber (3), a upward flow is produced.
Scott explicitly teaches the bottom of the convergence chamber (3) is lower than that of the main channel (4) (See Fig. 3 below wherein the convergence3 chamber has a height greater than that of the main channel.), so that when the sheath fluid flows into the main channel (4) from the sheath fluid channel and through the convergence chamber (3), a upward flow is produced (See Fig. 3 below wherein the convergence3 chamber has a height greater than that of the main channel.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Scott to the teachings of Kashanin such that one would have the bottom of the convergence chamber (3) is lower than that of the main channel (4), so that when the sheath fluid flows into the main channel (4) from the sheath fluid channel and through the convergence chamber (3), a upward flow is produced because this allows one to better control the flow of liquids through the observation chamber.
Regarding Claim 6, Kashanin teaches all elements of claim 2, upon which this claim depends.
Kashanin may not explicitly teach the sheath fluid channel (2) has a height substantially the same as or slightly greater than that of the convergence chamber (3).
Scott explicitly teaches the sheath fluid channel (2) has a height substantially the same as or slightly greater than that of the convergence chamber (3) (See Fig. 3 below wherein the convergence3 chamber has a height greater than that of the main channel.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Scott to the teachings of Kashanin such that one would have the sheath fluid channel (2) has a height substantially the same as or slightly greater than that of the convergence chamber (3) because this allows one to better control the flow of liquids through the observation chamber.
Regarding Claim 7, Kashanin teaches all elements of claim 2, upon which this claim depends.
Kashanin may not explicitly teach the sample channel (1) has a height substantially the same as or slightly greater than that of the main channel (4).
Scott explicitly teaches the sample channel (1) has a height substantially the same as or slightly greater than that of the main channel (4) (See Fig. 3 below wherein the convergence3 chamber has a height greater than that of the main channel.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Scott to the teachings of Kashanin such that one would have the sample channel (1) has a height substantially the same as or slightly 

Regarding Claim 8, Kashanin teaches all elements of claim 3, upon which this claim depends.
Kashanin & Scott may not explicitly teach the ratio of the height of the convergence chamber (3) to that of the main channel (4) is (1.5-5) : 1, preferably (1.5~3) : 1, such as 2 : 1.
But, it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the ratio of the height of the convergence chamber (3) to that of the main channel (4) is (1.5-5) : 1, preferably (1.5~3) : 1, such as 2 : 1 because this is routine optimization of a flow channel to obtain a more precise flow through the observation area of the flow chamber.
Regarding Claim 9, Kashanin teaches all elements of claim 2, upon which this claim depends.
Kashanin teaches the impedance measurement electrode (5) is disposed at the bottom of the main channel (4), and preferably on the substrate of the chip (See Examiner amended Fig. 4 Elements 15 & 15’ shown below.).
Regarding Claim 10, Kashanin teaches all elements of claim 2, upon which this claim depends.
Kashanin teaches the impedance measurement electrode (5) is disposed at the top of the main channel (4) (See Examiner amended Fig. 4 Elements 15 & 15’ shown .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858